Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lorus Therapeutics Announces Rights Offering to Shareholders TORONTO, June 13 /CNW/ - Lorus Therapeutics Inc. (TSX: LOR, AMEX: LRP) ("Lorus" or the "Corporation"), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced that it has filed a preliminary short form prospectus in each of the provinces of Canada in connection with a distribution to its shareholders of rights exercisable for units of the Corporation (the "Rights Offering"). Under the Rights Offering, holders of common shares of the Corporation as of the record date (to be established) will receive one right for each common share held as of the record date. Each four (4) rights will entitle the holder thereof to purchase a unit of the Corporation ("Unit"). Each Unit consists of one common share of the Corporation and a one-half warrant to purchase additional common shares of the corporation at a later date. The record date, expiry date, the subscription price (the "Basic Subscription Privilege") and warrant expiry date will be determined prior to the filing of a final short-form prospectus. The Corporation will make a further announcement with respect to these matters at the time of filing of the final prospectus. Holders of rights who fully exercise their rights under the Basic Subscription Privilege will be entitled to subscribe pro rata for additional Units, if available, that were not subscribed for initially on or before the expiry date. If all of the rights are exercised, the Corporation will issue an aggregate of 54.2 million common shares and an additional 27.1 million common shares if all warrants are exercised. The Corporation expects to use the net proceeds from the offering to fund research and development activities and for general working capital purposes. The Corporation believes that certain insiders of the Corporation may exercise their Rights issued under this Offering. The Rights Offering and the issuance of securities are subject to regulatory approval, including that of the Toronto Stock Exchange. Information for United States Shareholders This news release does not constitute an offer to sell or the solicitation of an offer to buy and of these securities in the United States.
